           Case 3:19-cv-00077-HTC Document 46 Filed 01/27/21 Page 1 of 2
                                                                              Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

FLORIDA COMMUNITY SERVICES CORP OF
WALTON COUNTY, d/b/a REGIONAL
UTILITIES, a Florida Not-For-Profit Corporation,

         Plaintiff,

v.                                                          Case No. 3:19cv77-HTC

SKANSKA USA CIVIL SOUTHEAST, INC. and
FLORIDA DEPARTMENT OF
TRANSPORTATION,

     Defendants.
________________________________/

                                        ORDER

         On January 13, 2021, upon motion by the Plaintiff, with the consent of the

Defendants, this case was reopened. ECF Doc. 42. After discussion with the parties

at a status conference held telephonically on January 27, 2021, and attended by

counsel for Plaintiff and Defendants, the Court enters the following scheduling

order:

         1.     The parties shall submit supplement expert reports by June 1, 2021.

         2.     All discovery (fact and expert) shall be completed by July 1, 2021.

         3.     The deadline for filing Daubert motions as well as dispositive motions

is August 2, 2021.

         4.     The trial of this matter will begin on November 8, 2021.
        Case 3:19-cv-00077-HTC Document 46 Filed 01/27/21 Page 2 of 2
                                                                        Page 2 of 2


      DONE AND ORDERED this 27th day of January, 2021.



                             s/ Hope Thai Cannon
                             HOPE THAI CANNON
                             UNITED STATES MAGISTRATE JUDGE




Case No. 3:19cv77-HTC
